FILED
                             NOT FOR PUBLICATION                            FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HECTOR FERRER-NEGRETE,                            No. 10-72884

               Petitioner,                        Agency No. A092-042-870

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Hector Ferrer-Negrete, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We review de novo questions of law, Rendon




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Mukasey, 520 F.3d 967, 971 (9th Cir. 2008), and we deny the petition for

review.

      The agency properly concluded that the conviction documents in the record

establish that Ferrer-Negrete’s March 12, 2001, conviction under Arizona Revised

Statutes § 13-3408 for possession for sale of cocaine renders him removable under

8 U.S.C. § 1227(a)(2)(A)(iii) and 8 U.S.C. § 1227(a)(2)(B)(i). See 8 U.S.C.

§ 1252(a)(2)(C); see also Rendon, 520 F.3d at 976 (“[P]ossession of a controlled

substance with the intent to sell contains a trafficking element and is an aggravated

felony.”). Our jurisdiction therefore is limited to questions of law. See 8 U.S.C.

§ 1252(a)(2)(D).

       Because Ferrer-Negrete’s conviction is an aggravated felony, the agency did

not err in concluding that he was statutorily ineligible for cancellation of removal.

See 8 U.S.C. § 1229b(a)(3); see also Rendon, 520 F.3d at 976.

      PETITION FOR REVIEW DENIED.




                                           2                                    10-72884